Case 3:20-cv-01657-KAD Document 17-7 Filed 02/12/21 Page 1 of 7




                          EXHIBIT G
                Case 3:20-cv-01657-KAD Document 17-7 Filed 02/12/21 Page 2 of 7


  From:    Kate Salvaggio Kate@mccoymccoy.com
Subject:   RE: D'Agostin v. Fitness International, No. 3:20-CV-03188-KAD: Objections
   Date:   January 22, 2021 at 1:51 PM
     To:   Benjamin Levites blevites@coughlinbetke.com, Emily Chadbourne echadbourne@coughlinbetke.com, Kevin O'Leary
           koleary@coughlinbetke.com

       Good afternoon Counsel,

       Thank you for your patience regarding the revised deposition notice. Attached please find the document as requested. Modifications from the
       original notice are indicated in red font as to be clear about the differences. Please do not hesitate to contact me if you have any additional
       questions. Thank you, and have a wonderful weekend.

       Respectfully,
       Kate Salvaggio
       Litigation Paralegal

       This communication may contain confidential and privileged information. This communication is intended only for the exclusive use of the
       individual or entity named above. If you are not the intended recipient, you are hereby notified that any dissemination, distribution or duplication of
       this communication is strictly prohibited.

       If you have received this communication in error, please notify McCoy & McCoy, LLC at (860) 244-9100 and destroy all copies of this message
       and any attachments.



       -----Original Message-----
       From: Benjamin Levites <blevites@coughlinbetke.com>
       Sent: Friday, January 22, 2021 1:26 PM
       To: Frank McCoy <Frank@mccoymccoy.com>; Kate Salvaggio <Kate@mccoymccoy.com>
       Cc: Emily Chadbourne <echadbourne@coughlinbetke.com>; Kevin O'Leary <koleary@coughlinbetke.com>
       Subject: Re: D'Agostin v. Fitness International, No. 3:20-CV-03188-KAD: Objections

       Dear Kate,

       Attorney Chadbourne and I just spoke with Attorney McCoy, who advised us that he has prepared a revised deposition notice in anticipation of
       Fitness International’s objections and our meet-and-confer this afternoon.

       Accordingly, we all agreed that we should reconvene Monday, January 25, 2021, at 8:30 a.m. after we have reviewed the revised notice. To that end,
       please send the revised notice to our attention at your earliest convenience.

       Thank you and have a good weekend.

       Kind regards,
       Ben

       BENJAMIN H. LEVITES
       ASSOCIATE
       *Admitted in CT and NY
       212-653-0380
       blevites@coughlinbetke.com<mailto:blevites@coughlinbetke.com>
       COUGHLIN◦BETKE LLP
       Massachusetts | Connecticut | New Hampshire | New York | Rhode Island Main Office
       175 Federal Street | Boston, MA 02110
       T. (617) 988-8050 | F. (617) 988-8005


       [cid:image001.png@01D6D55F.8D1DACF0][cid:image002.png@01D6D55F.8D1DACF0]

       Confidential Transmission
       The information contained in this electronic mail is intended for the named recipients only. It may contain privileged and confidential material.
       Any other distribution, copying or disclosure is strictly prohibited. If you have received this transmission in error, please notify us immediately by
       telephone and delete the original transmission without making a copy.



       On Jan 21, 2021, at 8:51 AM, Kate Salvaggio <Kate@mccoymccoy.com<mailto:Kate@mccoymccoy.com>> wrote:

       Good morning Attorneys Levites and Chadbourne,

       Attorney McCoy looks forward to speaking with you both on Friday, 1/22/21, at 1pm. Please contact him via his cell phone at (860) 490-3542.

       If you require any additional assistance on Friday, my direct line is (860) 365-8925. Thank you.

       Respectfully,
       Kate Salvaggio
       Kate Salvaggio
       Litigation Paralegal
         Case 3:20-cv-01657-KAD Document 17-7 Filed 02/12/21 Page 3 of 7

Litigation Paralegal
<Picture (Device Independent Bitmap)https://urldefense.proofpoint.com/v2/url?u=http-
3A__1.jp&d=DwIGaQ&c=euGZstcaTDllvimEN8b7jXrwqOf-
v5A_CdpgnVfiiMM&r=XJXo8tWkgrFju4DNtQNpVnI8LkY6Q4mELnCYSmtUbFI&m=frW7YkgkO5-
3sTuOYNzTrnW3vfaYofaHKlfyxm6ngG4&s=CaQoFeg5P71uRYym8BaLmRIZTd37v88D-FCR2hFT9AE&e=g>

This communication may contain confidential and privileged information. This communication is intended only for the exclusive use of the
individual or entity named above. If you are not the intended recipient, you are hereby notified that any dissemination, distribution or duplication of
this communication is strictly prohibited.

If you have received this communication in error, please notify McCoy & McCoy, LLC at (860) 244-9100 and destroy all copies of this message
and any attachments.



-----Original Message-----
From: Benjamin Levites <blevites@coughlinbetke.com<mailto:blevites@coughlinbetke.com>>
Sent: Wednesday, January 20, 2021 4:25 PM
To: Kate Salvaggio <Kate@mccoymccoy.com<mailto:Kate@mccoymccoy.com>>
Cc: Emily Chadbourne <echadbourne@coughlinbetke.com<mailto:echadbourne@coughlinbetke.com>>; Kevin O'Leary
<koleary@coughlinbetke.com<mailto:koleary@coughlinbetke.com>>
Subject: Re: D'Agostin v. Fitness International, No. 3:20-CV-03188-KAD: Objections

Dear Kate,

Attorney Chadbourne and I are available at 1 p.m. Friday afternoon to confer with Attorney McCoy. Thank you.

Kind regards,
Ben

BENJAMIN H. LEVITES
ASSOCIATE
*Admitted in CT and NY
212-653-0380
blevites@coughlinbetke.com<mailto:blevites@coughlinbetke.com<mailto:blevites@coughlinbetke.com<mailto:blevites@coughlinbetke.com>>
COUGHLIN◦BETKE LLP
Massachusetts | Connecticut | New Hampshire | New York | Rhode Island Main Office
175 Federal Street | Boston, MA 02110
T. (617) 988-8050 | F. (617) 988-8005


[cid:image001.png@01D6D55F.8D1DACF0][cid:image002.png@01D6D55F.8D1DACF0]

Confidential Transmission
The information contained in this electronic mail is intended for the named recipients only. It may contain privileged and confidential material.
Any other distribution, copying or disclosure is strictly prohibited. If you have received this transmission in error, please notify us immediately by
telephone and delete the original transmission without making a copy.



On Jan 20, 2021, at 4:00 PM, Kate Salvaggio
<Kate@mccoymccoy.com<mailto:Kate@mccoymccoy.com<mailto:Kate@mccoymccoy.com<mailto:Kate@mccoymccoy.com>>> wrote:

Good afternoon Attorney Levites,

Does 1pm tomorrow or Friday work for you and Attorney Chadbourne to meet and confer with Attorney McCoy? If so, please let me know your
preference on day. Thank you!

Respectfully,
Kate Salvaggio
Kate Salvaggio
Litigation Paralegal

<https://urldefense.proofpoint.com/v2/url?u=http-3A__image002.png&d=DwIGaQ&c=euGZstcaTDllvimEN8b7jXrwqOf-
v5A_CdpgnVfiiMM&r=XJXo8tWkgrFju4DNtQNpVnI8LkY6Q4mELnCYSmtUbFI&m=frW7YkgkO5-
3sTuOYNzTrnW3vfaYofaHKlfyxm6ngG4&s=XM-0VMZRB83Cgmq0Xic3pLJxA8WSTwuEFZiO6AGNuE0&e=>

This communication may contain confidential and privileged information. This communication is intended only for the exclusive use of the
individual or entity named above. If you are not the intended recipient, you are hereby notified that any dissemination, distribution or duplication of
this communication is strictly prohibited.

If you have received this communication in error, please notify McCoy & McCoy, LLC at (860) 244-9100 and destroy all copies of this message
and any attachments.

From: Benjamin Levites
<blevites@coughlinbetke.com<mailto:blevites@coughlinbetke.com<mailto:blevites@coughlinbetke.com<mailto:blevites@coughlinbetke.com>>>
Sent: Tuesday, January 19, 2021 6:00 PM
To: Frank McCoy
<Frank@mccoymccoy.com<mailto:Frank@mccoymccoy.com<mailto:Frank@mccoymccoy.com<mailto:Frank@mccoymccoy.com>>>
         Case 3:20-cv-01657-KAD Document 17-7 Filed 02/12/21 Page 4 of 7


<Frank@mccoymccoy.com<mailto:Frank@mccoymccoy.com<mailto:Frank@mccoymccoy.com<mailto:Frank@mccoymccoy.com>>>
Cc: Kate Salvaggio
<Kate@mccoymccoy.com<mailto:Kate@mccoymccoy.com<mailto:Kate@mccoymccoy.com<mailto:Kate@mccoymccoy.com>>>; Taylor
DePascale
<Taylor@mccoymccoy.com<mailto:Taylor@mccoymccoy.com<mailto:Taylor@mccoymccoy.com<mailto:Taylor@mccoymccoy.com>>>; Kevin
O'Leary
<koleary@coughlinbetke.com<mailto:koleary@coughlinbetke.com<mailto:koleary@coughlinbetke.com<mailto:koleary@coughlinbetke.com>>>;
Emily Chadbourne
<echadbourne@coughlinbetke.com<mailto:echadbourne@coughlinbetke.com<mailto:echadbourne@coughlinbetke.com<mailto:echadbourne@cou
ghlinbetke.com>>>
Subject: RE: D'Agostin v. Fitness International, No. 3:20-CV-03188-KAD: Objections

Frank:

Further to the below, please see the enclosed correspondence.

Kind regards,
Ben

BENJAMIN H. LEVITES
ASSOCIATE
*Admitted in CT and NY
212-653-0380
blevites@coughlinbetke.com<mailto:blevites@coughlinbetke.com<mailto:blevites@coughlinbetke.com<mailto:blevites@coughlinbetke.com>>
COUGHLIN◦BETKE LLP
Massachusetts | Connecticut | New Hampshire | New York | Rhode Island Main Office
175 Federal Street | Boston, MA 02110
T. (617) 988-8050 | F. (617) 988-8005

 <https://urldefense.proofpoint.com/v2/url?u=http-3A__image005.png&d=DwIGaQ&c=euGZstcaTDllvimEN8b7jXrwqOf-
v5A_CdpgnVfiiMM&r=XJXo8tWkgrFju4DNtQNpVnI8LkY6Q4mELnCYSmtUbFI&m=frW7YkgkO5-
3sTuOYNzTrnW3vfaYofaHKlfyxm6ngG4&s=EI3_WmH4ZgNV-2Q5ydyZ613ShIfgMv8bv4_hni2HJM8&e=>
<https://urldefense.proofpoint.com/v2/url?u=http-3A__image006.png&d=DwIGaQ&c=euGZstcaTDllvimEN8b7jXrwqOf-
v5A_CdpgnVfiiMM&r=XJXo8tWkgrFju4DNtQNpVnI8LkY6Q4mELnCYSmtUbFI&m=frW7YkgkO5-
3sTuOYNzTrnW3vfaYofaHKlfyxm6ngG4&s=tI3JxofFhf-l-bwI7XmXL9vHgwnquuAaGwyIjeVa2FI&e=>
Confidential Transmission
The information contained in this electronic mail is intended for the named recipients only. It may contain privileged and confidential material.
Any other distribution, copying or disclosure is strictly prohibited. If you have received this transmission in error, please notify us immediately by
telephone and delete the original transmission without making a copy.

From: Kevin O'Leary
<koleary@coughlinbetke.com<mailto:koleary@coughlinbetke.com<mailto:koleary@coughlinbetke.com<mailto:koleary@coughlinbetke.com>>>
Sent: Friday, January 15, 2021 4:28 PM
To: Frank McCoy
<Frank@mccoymccoy.com<mailto:Frank@mccoymccoy.com<mailto:Frank@mccoymccoy.com<mailto:Frank@mccoymccoy.com>>>; Benjamin
Levites
<blevites@coughlinbetke.com<mailto:blevites@coughlinbetke.com<mailto:blevites@coughlinbetke.com<mailto:blevites@coughlinbetke.com>>>
Cc: Kate Salvaggio
<Kate@mccoymccoy.com<mailto:Kate@mccoymccoy.com<mailto:Kate@mccoymccoy.com<mailto:Kate@mccoymccoy.com>>>; Taylor
DePascale
<Taylor@mccoymccoy.com<mailto:Taylor@mccoymccoy.com<mailto:Taylor@mccoymccoy.com<mailto:Taylor@mccoymccoy.com>>>
Subject: RE: D'Agostin v. Fitness International, No. 3:20-CV-03188-KAD: Objections

Frank:

We will take a look at this and get back to you on Tuesday. Thanks and have a nice weekend. Kevin O’Leary

Kevin J. O’Leary
Counsel
*Admitted CT MA VA and DC
Direct (617) 988-8045
koleary@coughlinbetke.com<mailto:koleary@coughlinbetke.com<mailto:koleary@coughlinbetke.com<mailto:koleary@coughlinbetke.com>>
COUGHLIN◦BETKE LLP
Massachusetts | Connecticut | New Hampshire | New York | Rhode Island

Main Office
175 Federal Street | Boston, MA 02110
T. (617) 988-8050 | F. (617) 988-8005

<https://urldefense.proofpoint.com/v2/url?u=http-3A__image005.png&d=DwIGaQ&c=euGZstcaTDllvimEN8b7jXrwqOf-
v5A_CdpgnVfiiMM&r=XJXo8tWkgrFju4DNtQNpVnI8LkY6Q4mELnCYSmtUbFI&m=frW7YkgkO5-
3sTuOYNzTrnW3vfaYofaHKlfyxm6ngG4&s=EI3_WmH4ZgNV-2Q5ydyZ613ShIfgMv8bv4_hni2HJM8&e=>


<https://urldefense.proofpoint.com/v2/url?u=http-3A__image006.png&d=DwIGaQ&c=euGZstcaTDllvimEN8b7jXrwqOf-
v5A_CdpgnVfiiMM&r=XJXo8tWkgrFju4DNtQNpVnI8LkY6Q4mELnCYSmtUbFI&m=frW7YkgkO5-
3sTuOYNzTrnW3vfaYofaHKlfyxm6ngG4&s=tI3JxofFhf-l-bwI7XmXL9vHgwnquuAaGwyIjeVa2FI&e=>
         Case 3:20-cv-01657-KAD Document 17-7 Filed 02/12/21 Page 5 of 7


Confidential Transmission
The information contained in this electronic mail is intended for the named recipients only. It may contain privileged and confidential material.
Any other distribution, copying or disclosure is strictly prohibited. If you have received this transmission in error, please notify us immediately by
telephone and delete the original transmission without making a copy.


From: Frank McCoy
<Frank@mccoymccoy.com<mailto:Frank@mccoymccoy.com<mailto:Frank@mccoymccoy.com<mailto:Frank@mccoymccoy.com>>>
Sent: Friday, January 15, 2021 4:26 PM
To: Benjamin Levites
<blevites@coughlinbetke.com<mailto:blevites@coughlinbetke.com<mailto:blevites@coughlinbetke.com<mailto:blevites@coughlinbetke.com>>>
Cc: Kate Salvaggio
<Kate@mccoymccoy.com<mailto:Kate@mccoymccoy.com<mailto:Kate@mccoymccoy.com<mailto:Kate@mccoymccoy.com>>>; Taylor
DePascale
<Taylor@mccoymccoy.com<mailto:Taylor@mccoymccoy.com<mailto:Taylor@mccoymccoy.com<mailto:Taylor@mccoymccoy.com>>>; Kevin
O'Leary
<koleary@coughlinbetke.com<mailto:koleary@coughlinbetke.com<mailto:koleary@coughlinbetke.com<mailto:koleary@coughlinbetke.com>>>
Subject: RE: D'Agostin v. Fitness International, No. 3:20-CV-03188-KAD: Objections

The reason for doing the standard requests is that they are unobjectionable in state court and everyone agrees they must be answered. I assumed that
you would not be objecting to them.

I guess I will have to watch myself next time and be very specific.

Let me respond to your objections and maybe we can resolve them.


1. Only applies to policies and procedures in effect at the time of the incident
2. If you are claiming a privileged document, claim the privilege specifically, otherwise we are entitled to accident reports
3. Looking for the maintenance contract if there is one for the area of the fall.

Your claim that these are vague and ambiguous means that the Connecticut Rules committee including lawyers and judges who drafted these
interrogatories drafted objectionable questions.

Let me know if we can resolve these issues. If not, I will file my memeo and argue this with the judge,

Frank

From: Benjamin Levites
<blevites@coughlinbetke.com<mailto:blevites@coughlinbetke.com<mailto:blevites@coughlinbetke.com<mailto:blevites@coughlinbetke.com>>>
Sent: Friday, January 15, 2021 4:14 PM
To: Frank McCoy
<Frank@mccoymccoy.com<mailto:Frank@mccoymccoy.com<mailto:Frank@mccoymccoy.com<mailto:Frank@mccoymccoy.com>>>
Cc: Kate Salvaggio
<Kate@mccoymccoy.com<mailto:Kate@mccoymccoy.com<mailto:Kate@mccoymccoy.com<mailto:Kate@mccoymccoy.com>>>; Taylor
DePascale
<Taylor@mccoymccoy.com<mailto:Taylor@mccoymccoy.com<mailto:Taylor@mccoymccoy.com<mailto:Taylor@mccoymccoy.com>>>; Kevin
O'Leary
<koleary@coughlinbetke.com<mailto:koleary@coughlinbetke.com<mailto:koleary@coughlinbetke.com<mailto:koleary@coughlinbetke.com>>>
Subject: Re: D'Agostin v. Fitness International, No. 3:20-CV-03188-KAD: Objections

Dear Frank,

Per the enclosed I had proposed the plaintiff’s standard requests for production prior to removal as Early Rule 34 Requests, considered served as of
the date of our Rule 26 conference under FRCP 26(d)(2).

I noted that I had raised this proposal during our Rule 26 conference, and accordingly understood by your agreement at that time that objections
would be permitted under Rule 34(b).

As I noted previously, Fitness International’s responses will follow.

Kind regards,
Ben


BENJAMIN H. LEVITES
ASSOCIATE
*Admitted in CT and NY
212-653-0380
blevites@coughlinbetke.com<mailto:blevites@coughlinbetke.com<mailto:blevites@coughlinbetke.com<mailto:blevites@coughlinbetke.com>>
COUGHLIN◦BETKE LLP
Massachusetts | Connecticut | New Hampshire | New York | Rhode Island Main Office
175 Federal Street | Boston, MA 02110
T. (617) 988-8050 | F. (617) 988-8005

<https://urldefense.proofpoint.com/v2/url?u=http-3A__image005.png&d=DwIGaQ&c=euGZstcaTDllvimEN8b7jXrwqOf-
v5A_CdpgnVfiiMM&r=XJXo8tWkgrFju4DNtQNpVnI8LkY6Q4mELnCYSmtUbFI&m=frW7YkgkO5-
3sTuOYNzTrnW3vfaYofaHKlfyxm6ngG4&s=EI3_WmH4ZgNV-2Q5ydyZ613ShIfgMv8bv4_hni2HJM8&e=>
         Case 3:20-cv-01657-KAD Document 17-7 Filed 02/12/21 Page 6 of 7

3sTuOYNzTrnW3vfaYofaHKlfyxm6ngG4&s=EI3_WmH4ZgNV-2Q5ydyZ613ShIfgMv8bv4_hni2HJM8&e=>
<https://urldefense.proofpoint.com/v2/url?u=http-3A__image006.png&d=DwIGaQ&c=euGZstcaTDllvimEN8b7jXrwqOf-
v5A_CdpgnVfiiMM&r=XJXo8tWkgrFju4DNtQNpVnI8LkY6Q4mELnCYSmtUbFI&m=frW7YkgkO5-
3sTuOYNzTrnW3vfaYofaHKlfyxm6ngG4&s=tI3JxofFhf-l-bwI7XmXL9vHgwnquuAaGwyIjeVa2FI&e=>
Confidential Transmission
The information contained in this electronic mail is intended for the named recipients only. It may contain privileged and confidential material.
Any other distribution, copying or disclosure is strictly prohibited. If you have received this transmission in error, please notify us immediately by
telephone and delete the original transmission without making a copy.



On Jan 15, 2021, at 3:55 PM, Frank McCoy
<Frank@mccoymccoy.com<mailto:Frank@mccoymccoy.com<mailto:Frank@mccoymccoy.com<mailto:Frank@mccoymccoy.com>>> wrote:

Benjamin,

I thought you had agreed to answer and produce the standard discovery which is not objectionable?

I am now reading your objection. Did we have a misunderstanding?

Frank J. McCoy
Attorney Frank J. McCoy
Board Certified Civil Trial Specialist
National Board of Trial Advocacy
McCoy & McCoy, LLC
Attorneys at Law
17th Floor
20 Church Street
Hartford, CT 06103
<https://urldefense.proofpoint.com/v2/url?u=http-3A__image003.jpg&d=DwIGaQ&c=euGZstcaTDllvimEN8b7jXrwqOf-
v5A_CdpgnVfiiMM&r=XJXo8tWkgrFju4DNtQNpVnI8LkY6Q4mELnCYSmtUbFI&m=frW7YkgkO5-
3sTuOYNzTrnW3vfaYofaHKlfyxm6ngG4&s=m1QhDKoJCzVKX7Nk47jRI-s8bXzIOOk-CPl0xNVbcHA&e=>

From: Benjamin Levites
<blevites@coughlinbetke.com<mailto:blevites@coughlinbetke.com<mailto:blevites@coughlinbetke.com<mailto:blevites@coughlinbetke.com>>>
Sent: January 15, 2021 2:55 PM
To: Frank McCoy
<Frank@mccoymccoy.com<mailto:Frank@mccoymccoy.com<mailto:Frank@mccoymccoy.com<mailto:Frank@mccoymccoy.com>>>; Kate
Salvaggio <Kate@mccoymccoy.com<mailto:Kate@mccoymccoy.com<mailto:Kate@mccoymccoy.com<mailto:Kate@mccoymccoy.com>>>;
Taylor DePascale
<Taylor@mccoymccoy.com<mailto:Taylor@mccoymccoy.com<mailto:Taylor@mccoymccoy.com<mailto:Taylor@mccoymccoy.com>>>; Kevin
O'Leary
<koleary@coughlinbetke.com<mailto:koleary@coughlinbetke.com<mailto:koleary@coughlinbetke.com<mailto:koleary@coughlinbetke.com>>>
Subject: D'Agostin v. Fitness International, No. 3:20-CV-03188-KAD: Objections

Attorney McCoy:
Please see the enclosed objections to the plaintiff’s requests for production served under FRCP 26(d)(2). Responses will follow. Have a good
weekend.
Kind regards,
Ben

BENJAMIN H. LEVITES
ASSOCIATE
*Admitted in CT and NY
212-653-0380
blevites@coughlinbetke.com<mailto:blevites@coughlinbetke.com<mailto:blevites@coughlinbetke.com<mailto:blevites@coughlinbetke.com>>
COUGHLIN◦BETKE LLP
Massachusetts | Connecticut | New Hampshire | New York | Rhode Island Main Office
175 Federal Street | Boston, MA 02110
T. (617) 988-8050 | F. (617) 988-8005

 <https://urldefense.proofpoint.com/v2/url?u=http-3A__image004.png&d=DwIGaQ&c=euGZstcaTDllvimEN8b7jXrwqOf-
v5A_CdpgnVfiiMM&r=XJXo8tWkgrFju4DNtQNpVnI8LkY6Q4mELnCYSmtUbFI&m=frW7YkgkO5-
3sTuOYNzTrnW3vfaYofaHKlfyxm6ngG4&s=9Od8ojJZ-_nVqpKxreqaHx2_fYiAmEla0WdeGNTBN6U&e=>
<https://urldefense.proofpoint.com/v2/url?u=http-3A__image005.png&d=DwIGaQ&c=euGZstcaTDllvimEN8b7jXrwqOf-
v5A_CdpgnVfiiMM&r=XJXo8tWkgrFju4DNtQNpVnI8LkY6Q4mELnCYSmtUbFI&m=frW7YkgkO5-
3sTuOYNzTrnW3vfaYofaHKlfyxm6ngG4&s=EI3_WmH4ZgNV-2Q5ydyZ613ShIfgMv8bv4_hni2HJM8&e=>
Confidential Transmission
The information contained in this electronic mail is intended for the named recipients only. It may contain privileged and confidential material.
Any other distribution, copying or disclosure is strictly prohibited. If you have received this transmission in error, please notify us immediately by
telephone and delete the original transmission without making a copy.




 Notice of 30(6)
 (b) Fed…ed.pdf
     Case 3:20-cv-01657-KAD Document 17-7 Filed 02/12/21 Page 7 of 7

Notice of 30(6)
(b) Fed…ed.pdf
